UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7117



RONALD JERRY SAWYER,

                                              Plaintiff - Appellant,

          versus

EDWARD MURRAY; R. A. YOUNG; LARRY HUFFMAN;
WARDEN OSBORNE; G. D. JOHNSON; CORRECTIONAL
OFFICER RUSSELL; BOB STAMPER, Sergeant; LONNIE
SAUNDERS; CORRECTIONAL OFFICER HUMPHRIES;
V. V. GRANT; CORRECTIONAL OFFICER WARNER; COR-
RECTIONAL OFFICER MINTER; CORRECTIONAL OFFICER
WAGNER; LIEUTENANT DOSS; JOHNNIE RUSSELL; COR-
RECTIONAL OFFICER SHEFFY; CORRECTIONAL OFFICER
CREGGAR; CORRECTIONAL OFFICER BLEVINS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-389-R)

Submitted:   November 16, 1995            Decided:   January 29, 1996


Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Ronald Jerry Sawyer, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's orders denying his

motions for sanctions and default judgment. He also appeals from

the denial of his motion to vacate the court's orders denying ap-

pointment of counsel, petition for habeas corpus ad testificandum,

and various default motions. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus-
trial Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory.* We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




      *
        We deny Appellant's motions for appointment of counsel,
"Motion for Award of Expenses of Motion on Appeal," "Motion to
Amend Injunction Into a 42 U.S.C. [§] 1983 [1988] Complaint with
Relief Prayer At Conclusion of Claims," "Motion for Relief of Order
Due to Mistake," motion for sanctions, and motion for default
judgment.

                                3